NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 TERESA ROY, AKA Teresa Renee Roy                No. 15-56113
 Ford-Roy,
                                                 D.C. No. 2:15-cv-03738-RT-PJW
                  Plaintiff-Appellant,

   v.                                            MEMORANDUM*

 THE STATE OF CALIFORNIA, as an
 individual; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Robert J. Timlin, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Teresa Roy, a.k.a. Teresa Renee Roy Ford-Roy, appeals pro se from the

district court’s order dismissing her 42 U.S.C. § 1983 action alleging various

claims against the State of California, the County of Los Angeles, and the U.S.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Administration, among other defendants. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2) for failure to state a claim. Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We vacate and remand.

       Although the district court properly dismissed Roy’s complaint because it

failed to state a claim for relief, the district court abused its discretion by

dismissing the complaint without leave to amend because it is not clear that

amendment would be futile. See Cervantes v. Countrywide Home Loans, Inc., 656
F.3d 1034, 1041 (9th Cir. 2011) (standard of review); Lucas v. Dep’t of Corr., 66
F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment can

cure the defect . . . a pro se litigant is entitled to notice of the complaint’s

deficiencies and an opportunity to amend prior to dismissal of the action.”). For

example, although Roy failed to allege facts sufficient to state claims for false

arrest, malicious prosecution, and wrongful conviction, Roy may be able to state

one or more of those claims by alleging that her criminal conviction was dismissed

and expunged.

       On remand, the district court shall permit Roy to include in her amended

complaint allegations and supporting documents pertaining to the alleged dismissal

                                             2                                     15-56113
and expungement of her criminal conviction.

      VACATED and REMANDED.




                                       3      15-56113